Citation Nr: 0515735	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left 
adrenalectomy, claimed as a stomach disorder.

3.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

4.  Entitlement to a separate compensable disability rating 
for an erectile dysfunction, currently evaluated as 
noncompensably disabling.

5.  Entitlement to an increased disability rating for 
diabetes, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

Appellant (the veteran) had active service from February 1962 
to February 1967.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

A claim of entitlement to service connection for hypertension 
was denied by the RO in a March 1972 rating decision.  The 
veteran did not appeal that denial, and it became final in 
March 1973.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).

In May 2003, the RO received the veteran's claim of 
entitlement to service connection for residuals of a left 
adrenalectomy (claimed as growth and subsequent surgery on/in 
stomach), PTSD, diabetes mellitus and hypertension, claimed 
as "Secondary to Diab."  In a July 2003 rating decision, the 
RO granted service connection for diabetes mellitus and PTSD, 
assigning 20 percent and 30 percent disability ratings, 
respectively, and granting entitlement to special monthly 
compensation for loss of use of a creative organ under 
38 C.F.R. § 3.350 (a)(1).  The RO also denied the claims of 
entitlement to service connection for residuals of a left 
adrenalectomy and hypertension.  While the RO specifically 
found that an erectile dysfunction was a complication of 
diabetes, it did not assign a separate compensable rating for 
it.  The veteran disagreed with the July 2003 rating 
decision, and the appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in April 
2004.  

The Board notes that the veteran did not include the issue of 
entitlement to a separate compensable rating for an erectile 
dysfunction in his April 2004 VA Form 9; however, that issue 
was included in an April 2004 VA Form 646, which has been 
accepted as a timely substantive appeal with respect to that 
issue.  

The veteran testified at a Travel Board hearing in December 
2004, chaired by the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

Clarification of issue on appeal

The Board notes that the veteran has claimed that he has a 
stomach disorder.  However, in his December 2004 hearing, he 
stated that problem actually consisted of surgical scar 
residuals, located on the abdomen (stomach), of the removal 
of an adrenal gland, and was not actually a disability of the 
stomach or digestive tract.  While the Board has retained the 
designation of this issue as adjudicated by the RO and listed 
above, the Board will address the veteran's contentions with 
respect to his surgical adrenalectomy residuals in the 
discussion below.

Remanded issue

For reasons that will be addressed in the REMAND section 
below, additional development is required with respect to the 
issue of entitlement to an increased rating for diabetes 
mellitus.  That issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed March 1972 rating decision, the RO 
denied service connection for hypertension on a direct basis. 

2.  The evidence associated with the claims file subsequent 
to the RO's March 1972 rating decision is cumulative and 
redundant of evidence already of record and does not raise a 
reasonable possibility of substantiating the claim.

3.  Competent medical evidence does not relate the veteran's 
hypertension to his service-connected diabetes.

4.  Competent medical evidence does not establish the 
existence of a current stomach or digestive disorder, or 
relate his adrenalectomy residuals to his service-connected 
diabetes.

5.  The veteran's PTSD is manifested by moderate 
symptomatology as reflected by GAF scores ranging from 48 to 
60, and disturbances of mood; however, the evidence does not 
show suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

6.  The medical and other evidence of record indicates that 
the veteran has an erectile dysfunction that has been 
medically attributed to his service-connected diabetes 
mellitus. 




CONCLUSIONS OF LAW

1.  The March 1972 rating decision denying service connection 
for hypertension on a direct basis is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104,  20.1103 (2004).

2.  Since the March 1972 decision, new and material evidence 
has not been received, and so the claim of entitlement to 
service connection for hypertension on a direct basis is not 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 
3.156 (2004). 

3.  Hypertension is not proximately due to or a result of the 
veteran's service-connected diabetes.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).

4.  Left adrenalectomy residuals are not proximately due to 
or a result of the veteran's service-connected diabetes.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2004).

5.  The criteria for a 50 percent disability rating, but not 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

6.  The criteria for a separate 20 percent disability rating 
for erectile dysfunction have been met.  38 U.S.C.A. § 1155 
(West 2002); § 4.119, Diagnostic Code 7913 Note (1); 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a claim of entitlement to 
service connection for hypertension on a direct basis.  He is 
also seeking entitlement to service connection for 
hypertension, and post-surgical residuals of the removal of 
an adrenal gland on a secondary basis.  In addition, he is 
seeking entitlement to increased disability ratings for his 
service-connected PTSD, and a separate compensable disability 
rating for his erectile dysfunction, which is currently 
evaluated as a component of his service-connected diabetes.  

The Board points out that although the RO reopened the claim 
of entitlement to service connection for hypertension on a 
direct basis, and adjudicated the claim on the merits, the 
Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted].

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating it.  38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  The Board notes 
that the duty to notify is applicable even to the Board's 
determination as to whether new and material evidence has 
been received.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2003 rating decision, and by the March 
2004 statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  More significantly, a letter was 
sent to the veteran in June 2003 that was specifically 
intended to address the requirements of the VCAA.  That 
letter explained in detail the elements that must be 
established in order to grant service connection and to 
reopen a previously denied claim; it enumerated the evidence 
already received; and, it provided a description of the 
evidence still needed to establish those elements.  

With respect to PTSD, the veteran was asked to provide 
detailed information to substantiate the elements required to 
establish service connection, which was the issue before the 
RO at the time the letter was sent.  While he was not 
provided information specific to an increased rating claim, 
not then an issue, VA's General Counsel has held that, if in 
response to notice of its decision on a claim, VA receives a 
notice of disagreement that raises a new issue [increased 
rating], section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-03.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
June 2003 VCAA letter, the RO informed the veteran that the 
RO would make reasonable efforts to help get such things as 
"medical records, employment records, or records from other 
Federal agencies."  The letter also notified the veteran that 
VA would assist him by providing a medical examination or 
opinion if necessary to make a decision on the claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  

The June 2003 letter told the veteran to send or identify 
evidence, to include the dates of medical treatment during 
service, the name and location of the facility at which he 
received treatment, statements from persons who know of any 
disability he had while on active duty, records and 
statements from service medical personnel, employment 
physical examinations, medical evidence from hospitals, 
clinics, and private physicians of treatment since military 
service, pharmacy prescription records, and insurance 
examination reports.  The veteran was asked to "[s]end us 
any medical reports you have.  If you want us to obtain them 
for you, please complete and return the attached VA Form 21-
4142, Authorization and Consent to Release Information, to 
authorize release of information from any doctors and/or 
hospitals concerning any treatment you received.  If you have 
received treatment at a Department of Veterans Affairs (VA) 
facility, furnish the date(s) and place(s).  We will obtain 
the report(s)."  He was also asked to "[s]end any treatment 
records pertinent to your claimed condition(s), especially 
those which are recent (within the last 12 months).  This 
includes reports or statements from doctors, hospitals, 
laboratories, medical facilities, mental health clinics, x-
rays, physical therapy records, surgical reports, etc.  These 
should include the dates of treatment, findings, and 
diagnoses.  Send us medical evidence that shows the diagnosis 
and earliest symptoms for each disability below that resulted 
from your exposure to herbicides (Agent Orange)."  

The veteran was also specifically informed of the evidence 
necessary to reopen his previously denied claim of 
entitlement to service connection on a direct basis for 
hypertension.  He was informed that he was previously denied 
service-connection for hypertension (high blood pressure) and 
was notified of the decision on March 23, 1972.  He was 
notified that the appeal period had since expired, that the 
decision was final, and that, in order for VA to reconsider 
the issue, it would need "new and material evidence."  He was 
then provided with the definition of new and material 
evidence.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the June 2003 letter did not 
specifically request that the veteran provide "any evidence 
in [his] possession that pertains to the claim" (as stated in 
38 C.F.R. § 3.159 (b)), it did request that he "[s]end any 
treatment records pertinent to your claimed condition(s)" and 
"Send us any medical reports you have."  The Board believes 
that these requests substantially comply with the 
requirements of 38 C.F.R. § 3.159 (b) in that they informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) [a 
complying notice need not necessarily use the exact language 
of the regulation so long as that notice properly conveys to 
a claimant the essence of the regulation].  

The Board finds that June 2003 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claims, and 
it properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  

The Board notes that, even though the letter requested a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran underwent VA examinations for his 
service-connected PTSD, and for his claimed hypertension and 
adrenal disorder in June 2003 and November 2003, the results 
of which are reported below.  The veteran has identified only 
VA clinical and hospitalization records.  The RO requested 
and obtained these records as well as the veteran's service 
medical records and personnel records.  There is no 
indication that there exists any evidence with a bearing on 
this case that has not been obtained.  The veteran was 
provided a VA Form 21-4138 in June 2003 to identify any 
additional evidence, and he did not return it.  At the 
hearing in December 2004, the veteran and his representative 
stated that they had no additional evidence to submit.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He specifically requested a BVA hearing 
and he presented personal testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing in December 
2004.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the law.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.


Service Connection Claims

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Current disability

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. §§ 
1110, 1131 (West 2002). 

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Presumption relating to hypertension

Where a veteran served continuously for 90 days or more 
during a period of war and cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In order for hypertension to be considered manifested to a 
compensable degree, the evidence must show diastolic pressure 
of predominantly 100 or more, or; systolic pressure of 160 or 
more, or; minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).  See also the Court's discussion 
of this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Finality/new and material evidence

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  The veteran filed his claim to reopen 
in May 2003, after this date.  Therefore, the current version 
of the law is applicable in this case.  

Accordingly, the law states that:

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminates the concept of a well-grounded claim).]

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 38 
U.S.C.A. § 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 7 Vet. 
App. at 507.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, No. 98-772 (U.S. Vet. App. Sep. 20, 1999), the Court 
affirmed that the 38 U.S.C.A § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Service connection - Agent Orange exposure 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2004).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma (includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 38 
C.F.R. § 3.309(e) (2004).  

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e) (2004).

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a) (2004).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  These include hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, female reproductive 
cancers, breast cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).  




1.  Entitlement to service connection for hypertension.

The veteran is seeking service connection for hypertension on 
direct and secondary bases.  The veteran has contended 
alternatively that he has hypertension due to his military 
service, and due to his service-connected diabetes.

Analysis 

Direct basis

As addressed in the Introduction, the veteran's claim that he 
has hypertension that was incurred in-service (direct basis) 
was adjudicated in a March 1972 rating decision that was not 
appealed and is now final.  Accordingly, before getting to 
the merits of that issue, the Board must address the 
predicate question of whether new and material evidence has 
been received to reopen the claim.  The alternative theory of 
entitlement (secondary basis) is not subject to this 
requirement and will be addressed below.

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present: (1) a 
current disability; (2) in-service incurrence of such 
disability; and (3) medical nexus.  See Hickson, supra.

At the time of the March 1972 rating action, the evidence 
then of record established only that the veteran had a 
diagnosis of hypertension, element (1).  Service medical 
records did not show a diagnosis of hypertension in service, 
element (2), and the evidence did not establish a 
relationship between any in-service injury or disease and the 
diagnosis of hypertension, element (3).  The evidence also 
did not establish that hypertension was diagnosed within a 
year of separation.  38 C.F.R. §§ 3.307, 3.309 (2004).

With respect to element (3), the medical reports of record in 
1972 include no opinion as to any relationship between the 
veteran's hypertension and his service.  In fact, a December 
1971 hospital treatment report describes hypertension of 
unknown etiology.  

The evidence submitted after the March 1972 denial similarly 
does not tend to establish a nexus between an in-service 
injury or disease and the veteran's current disability.  In 
addition, the evidence received since March 1972 does not 
establish a diagnosis of hypertension in service or within a 
year of separation from service.  VA outpatient treatment 
reports received since the March 1972 decision, to the extent 
that they address hypertension, all relate to the veteran's 
current condition; they do not address the matter of nexus to 
service or establishment of a diagnosis within the 
presumptive period.  The Court has held that medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

A VA examination report dated June 2003 addresses the 
question of whether the veteran's hypertension is related to 
his service connected diabetes, but does not provide an 
opinion as to direct service connection.  Nevertheless, the 
examiner attributed the veteran's hypertension to his 
renovascular disease.  Thus, even if it were conceded that 
this opinion relates to an unestablished fact necessary to 
substantiate the claim, it clearly undercuts the veteran's 
ultimate contention, that his hypertension is related to 
military service.  Thus it does not raise a reasonable 
possibility of substantiating the claim, and is therefore not 
considered new and material evidence.

The Board is of course aware of a statement made by the June 
2003 VA examiner that the "veteran states that immediately 
at his release from the military he was diagnosed as having 
elevated blood pressure and oral medication was initiated in 
the 1967/'68 time frame."  However, this is a patent 
recitation of the veteran's statements and not a medical 
finding, and as such the Board finds that it is not new and 
material.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
["a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional"]; see also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

The Board has considered the veteran's statements submitted 
to the RO and made at his December 2004 hearing.  The Board 
notes that for the purpose of establishing whether new and 
material evidence has been submitted, the truthfulness of 
evidence is presumed, unless the evidence is inherently 
incredible or consists of statements which are beyond the 
competence of the person(s) making them.  See Justus, 3 Vet. 
App. at 513.  Meyer, 9 Vet. App. at 429; King, 5 Vet. App. at 
21.  The veteran stated in his April 2004 VA Form 9 that he 
had hypertension in service.  However, the veteran is not a 
medical professional, and therefore he is not competent to 
make such a statement.  Laypersons are capable of testifying 
as to symptoms, but not as to the proper diagnosis or date of 
onset or cause of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."

At the December 2004 hearing, the veteran stated that they 
took his blood pressure in service but did not tell him that 
he had hypertension or high blood pressure.  He stated that 
he never went on sick call due to hypertension and he was not 
given medication for it.  He said he was diagnosed right when 
he got out of service.  Again, the veteran is not competent 
to establish such a diagnosis, and he has not submitted 
competent evidence to establish it.  As his statements are 
not competent, they do not constitute new and material 
evidence.  See Routen, 10 Vet. App. at 183.

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the March 1972 
denial of the veteran's claim does not meet the standard for 
new and material evidence.  Accordingly, the claim of 
entitlement to service connection for hypertension is not 
reopened. 

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).

Secondary basis

As noted above, in order for service connection to be granted 
on a secondary basis, three elements must be present: (1) a 
current disability; (2) a service-connected disability; and 
(3) medical nexus.  See Wallin, 11 Vet. App. at 512.

Initially, the Board notes that there is evidence of a 
current diagnosis with respect to hypertension.  The veteran 
was diagnosed by the June 2003 VA examiner with malignant 
hypertension episodes.  Accordingly, the first Wallin element 
is conceded.  In addition, it is uncontroverted that the 
veteran has service-connected diabetes.  Wallin element (2) 
has also been met.

The question that must be answered by the Board is whether 
the veteran's hypertension is proximately due to, or the 
result of, his service-connected diabetes.  In that 
connection, the RO obtained a medical nexus opinion in June 
2003.  The examiner found that the "veteran's hypertension 
is related to his renovascular disease, which is in the form 
of chronic renal insufficiency due to the solitary kidney on 
the right.  Also contributing into the etiological factors 
includes primary hyperaldosteronism due to renal hyperplasia 
on the left side.  It is, therefore, the opinion of this 
medical examiner that this veteran's hypertension is less 
likely than not related to his diabetes mellitus."  

The Board notes that in an April 2003 mental health clinic 
note, the examiner reported that the veteran needs a kidney 
transplantation because of his chronic history of 
hypertension, complicated by diabetes mellitus.  However, 
this is a self-described recitation of the veteran's 
statements, and is not presented as a finding of the 
examiner.  See LeShore, 8 Vet. App. at 409 ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey, 8 
Vet. App. at 121.  

The veteran stated at his hearing that he was diagnosed with 
hypertension when he got out of service and that his doctors 
related his hypertension to his service-connected diabetes.  
However, no such medical opinion appears in the record.  The 
veteran's account of what a physician purportedly said, 
filtered as it is through a layperson's sensibilities, is not 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  See also Curry v. Brown, 7 Vet. App. 59 
(1994) [a veteran's version of events from past may be of 
limited credibility and probative value in the absence of 
medical records showing treatment for the claimed disorder].

In fact, the Board can identify no competent medical evidence 
that purports to relate the veteran's current hypertension to 
his service-connected diabetes.  The primary evidence in 
support of the veteran's claim comes from his own 
contentions.  However, it is now well established that 
although he is competent to report on his symptoms, as a lay 
person without medical training the veteran is not competent 
to relate those symptoms to a particular diagnosis or 
specific etiology.  See Espiritu, 2 Vet. App. at 494-5.  

The competent medical evidence of record thus clearly 
establishes that the veteran's current hypertension is not 
related to his service connected diabetes mellitus.  The 
third Walllin element is not met.

As one of the elements necessary to establish entitlement to 
service connection on a secondary basis has not been met, the 
Board therefore finds that a preponderance of the evidence is 
against a showing that the veteran's hypertension is 
proximately due to or the result of a service-connected 
diabetes mellitus.  The veteran's claim of entitlement to 
service connection for hypertension is denied.

2.  Entitlement to service connection for a stomach disorder.

As noted in the introduction, the veteran does not in fact 
contend that he has a stomach or digestive disorder.  Rather, 
he claims that he has post-surgical residuals [abdominal 
scar] of the removal of an adrenal gland, and that this 
disorder is proximately due or a result of his diabetes.  The 
Board will address both matters below.

Analysis 

As an initial matter, the Board observes in passing that the 
veteran does not contend, nor does the record on appeal 
demonstrate, that his claimed stomach disorder or adrenal 
disorder had its onset during his period of military service.  
The Board's discussion will focus on the veteran's claim of 
entitlement to service connection on a secondary basis.  In 
essence, the veteran believes that his adrenal disorder was 
caused by his service-connected diabetes.  

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies.  There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin, 
11 Vet. App. at 512. 

Stomach disorder

The Board has reviewed the medical evidence of record and can 
identify no diagnosed stomach or digestive disorder.  On 
examination in July 1995, there was a specific finding of no 
significant abnormalities of the digestive system, and none 
has been identified in subsequent examinations.  This is 
consistent with the veteran's contentions.  As addressed in 
the December 2004 hearing testimony, although the veteran 
referred to a stomach disorder, he in fact contends that his 
diabetes caused an adrenal gland disorder.  In his hearing, 
the veteran stated that he first began having stomach 
problems in 1997, and he identified the surgery as the 
removal of his left adrenal gland.  He said his doctors had 
related it to his diabetes.  

With respect to a digestive disorder, it is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  Further, 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez, 259 F.3d 
1356.  In the absence of a current stomach or digestive 
disorder, service connection may not be granted.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

The Board notes that this claim was initially developed by 
the RO as a claim based on exposure to Agent Orange, 
notwithstanding the veteran's contentions with respect to 
secondary incurrence.  However, the regulations governing 
Agent Orange claims also require that the veteran must first 
have a disability.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  
The Board therefore concludes that in the absence of an 
identified disability of the stomach, the presumptive 
provisions relating to Agent Orange exposure are not 
applicable.  

Adrenal gland residuals

The veteran has been service-connected for diabetes, and the 
June 2003 VA examiner confirmed that the veteran underwent a 
left adrenalectomy.  The diagnosis was primary 
hyperaldosteronism, status post adrenalectomy.  The evidence 
thus demonstrates that the first and second elements of the 
Wallin analysis have been satisfied. 

The question that must be answered by the Board is whether 
the veteran's left adrenalectomy residuals are proximately 
due to, or the result of, his service-connected diabetes.  
The veteran reported in an April 2003 mental health clinic 
note that he was born with only one kidney.  The June 2003 VA 
examiner found that the veteran's hyperaldosteronism, 
hypertension and renal insufficiency were all interrelated, 
and that the hypertension predated the diagnosis of diabetes.  
He further found that the hyperaldosteronism was due to renal 
hyperplasia.  

The Board can identify no competent evidence that purports to 
relate the veteran's adrenalectomy residuals to his diabetes.  
The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 2 
Vet. App. at 494-5.  

The veteran stated at his hearing that his doctors related 
his adrenal [stomach] problems to his service-connected 
diabetes.  However, no such medical opinion appears in the 
record.  The veteran's account of what a physician 
purportedly said, filtered as it is through a layperson's 
sensibilities, is not competent medical evidence.  See 
Robinette, 8 Vet. App. at 77.  See also Curry, 7 Vet. App. 59 
[a veteran's version of events from past may be of limited 
credibility and probative value in the absence of medical 
records showing treatment for the claimed disorder].

The competent medical evidence of record thus clearly 
establishes that the veteran's current adrenalectomy 
residuals are not related to his service connected diabetes 
mellitus.  The third Walllin element is not met.  

As one of the elements necessary to establish entitlement to 
service connection on a secondary basis has not been met, the 
Board therefore finds that a preponderance of the evidence is 
against a showing that the veteran's adrenalectomy residuals 
are proximately due to or the result of a service-connected 
diabetes mellitus.  The veteran's claim of entitlement to 
service connection for a stomach disorder, adrenalectomy 
residuals, must be denied.

The Board notes in passing that, although the veteran does 
not appear to contend that his adrenal gland disorder is 
related to Agent Orange exposure directly, those regulations 
have been considered.  However, the veteran does not have any 
of the conditions enumerated in the regulations as 
presumptively related to such exposure.  See 38 C.F.R. 
§§ 3.307, 3.309 (2004).  As discussed, the competent medical 
evidence of record relates the veteran's adrenal disorder to 
his non-service-connected kidney disorder.  



Increased Rating Claims

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004) [higher of two evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule].

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31 (2004).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities.

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

3.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

The veteran seeks an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  The veteran essentially contends that the 
symptomatology associated with his PTSD is more severe than 
is contemplated by the currently assigned rating.  

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
demonstrating that, in addition to PTSD, the veteran has been 
diagnosed with alcohol abuse, which is not service-connected, 
and is subject to important restrictions regarding service 
connection.  The law also precludes compensation for primary 
alcohol abuse disabilities, and secondary disabilities that 
result from primary alcohol abuse.  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).

The Board may compensate the veteran only for service-
connected disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  A critical question to be determined in connection 
with this appeal, therefore, is whether any non service-
connected pathology contributes to the veteran's overall 
level of PTSD symptomatology and whether the evidence 
provides a sufficient basis for the Board to distinguish such 
symptoms.    

In this case, even though the veteran's alcohol abuse was 
significant in the past--he claims to have been incarcerated 
twice due to driving under the influence--it appears that the 
veteran's alcohol abuse is currently in remission.  It was 
not noted as a diagnosis on the November 2003 examination, 
and the veteran told the examiner that he did not socialize 
with many of his old friends who drink.  In an April 2003 
mental health clinic note, the veteran reported that he last 
drank in May 2002.  Alcohol abuse was found to be in full 
sustained remission.  Accordingly, the Board will consider 
all of the recently reported psychiatric symptomatology as 
associated with the veteran's PTSD.

Assignment of diagnostic code

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2004).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  However, 
with the exception of eating disorders, all mental disorders, 
including PTSD, are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Effective November 7, 1996, in pertinent part, the provisions 
of Diagnostic Code 9411 read as follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). 

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school). 

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  

See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

Words such as "slight", "moderate" and "serious" are not 
defined in the VA Schedule for Rating Disabilities [or in the 
DSM-IV].  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2004).  
It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2004).

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that, 
although many of the symptoms displayed by the veteran, as 
reflected in the medical findings of record, are no more than 
mild in degree, the Board notes primarily the veteran's GAF 
scores showing a consistently moderate level of impairment, 
as well as a specific finding that he suffers disturbances of 
mood, one of the criteria for a 50 percent rating, as 
suggesting that his PTSD is worse than is reflected by the 
current 30 percent rating.  It is the judgment of the Board 
that application of the schedular criteria to the veteran's 
symptoms more appropriately warrants a 50 percent rating.  
See 38 C.F.R. § 4.7 (2004).  

Although the criteria for a 50 percent rating are 
approximated, the Board finds that a rating higher than 50 
percent is not warranted.  With reference to the criteria for 
a 70 percent evaluation, as listed above, the evidence is not 
consistent with suicidal ideation.  In an April 2003 PTSD 
clinic note, the veteran denied current suicidal and 
homicidal ideation.  Similarly, in an April 2003 mental 
health clinic note, and in an April 2003 psychiatric clinic 
note, the veteran denied having suicidal or homicidal 
ideation.  In the November 2003 VA examination report, the 
veteran was found not be a danger to himself or others.  

The evidence is also not consistent with spatial 
disorientation.  The November 2003 VA examiner found that the 
veteran was oriented not only to month, day, and year, but 
also to the city, state, and office location.  In an April 
2003 mental health clinic note, the veteran was found to be 
alert and oriented.  His psychomotor activity was within 
normal limits without any abnormal movements.  There was no 
evidence of any delusion or hallucination.  In an April 2003 
psychiatric clinic note, the veteran reported that he heard 
voices that were making a mumbling sound.  He could not tell 
what the voices were saying.  At his hearing, the veteran 
stated that he had a dream where he heard someone calling his 
name.  He also reported olfactory hallucinations to the April 
2003 psychiatric clinic examiner.  However, he had had no 
visual hallucinations.  

The evidence is not consistent with neglect of personal 
appearance and hygiene.  In an April 2003 mental health 
clinic note, the veteran's grooming was found to be fair.  
There appears to be no contradictory evidence on this point.

The evidence does not show obsessional rituals that interfere 
with routine activities.  In an April 2003 psychiatric clinic 
note, the veteran reported that he checked his back 
frequently, even in settings like a closed office.  In an 
April 2003 psychiatric clinic note, the veteran reported that 
he sometimes got up and checked the house to see if he was 
alone.  If he smelled burning, he would get up and check the 
furnace and the stove.  This is especially true since the 
fire he was in 10 years ago.  However, there is no indication 
from the medical evidence that these responses were 
considered obsessional, or that they were particularly 
abnormal, unusual, or disruptive; or indeed, that they in any 
way interfered with his routine activities.  

Similarly, the evidence does not show that the veteran 
exhibited speech that was intermittently illogical, obscure, 
or irrelevant.  An April 2003 psychiatric evaluation shows 
that the veteran spoke in a somewhat low and slow manner, but 
there was no indication that the content of his speech was 
affected.  In the Board's judgment, the terms "illogical, 
obscure, or irrelevant" pertain specifically to the content 
and meaning of speech and not simply to volume and rate of 
speech.  The November 2003 VA examiner found that the 
veteran's speech was normal in both rate and rhythm, and, 
more significantly, that his auditory attention and 
concentration were intact.  

The evidence is not consistent with near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  With respect to panic, the 
evidence does not show that the veteran experiences any panic 
attacks.  There is no reference to panic in the medical 
evidence.  Even though the evidence clearly shows that he 
suffers anxiety, as demonstrated by symptoms such as 
flashbacks, nightmares, hypervigilance and an exaggerated 
startle response, such symptoms do not appear to meet the 
definition of panic.  

Panic is defined as "acute, extreme anxiety with 
disorganization of personality and function."  Dorland's 
Illustrated Medical Dictionary 1220 (28th ed. 1994).  Anxiety 
is defined as "the unpleasant emotional state consisting of 
psychophysiological responses to anticipation of unreal or 
imagined danger."  See Dorland's Illustrated Medical 
Dictionary 102 (28th ed. 1994).  

The evidence of record, although clearly describing the 
veteran as being anxious, does not appear to characterize him 
as subject to panic.  An April 2003 PTSD clinic note shows 
that the veteran admitted to nightmares, flashbacks and 
difficulty with sleep.  This was mainly related to his combat 
exposure, but also to a house fire he experienced about ten 
years prior.  He also reported distressing, intrusive 
thoughts about traumatic events, nightmares about traumatic 
events, flashbacks, a feeling emotional upset, having a 
physical reaction when reminded of traumatic events, trying 
not to think about, talk about or having feelings about 
traumatic events, avoiding reminders of traumatic events, 
being overly alert, being jumpy and easily startled.  While 
clearly indicative of anxiety and emotional distress, none of 
these symptoms suggests panic, as defined above.

Similarly, an April 2003 mental health clinic note shows that 
the veteran had intrusive nightmares and dreams at least two 
or three times in a week.  Also, he endorsed some symptoms of 
hypervigilance and sleeping difficulties.  Other than that, 
he denied that PTSD had interfered with his life, and he 
otherwise denied any anxiety.  

An April 2003 psychiatric clinic note also shows reports of 
nightmares 2 to 3 times a week, involving Vietnam-related 
experiences for the most part.  The veteran was noted to have 
vivid memories having the quality of flashbacks, although 
these were found to only occur at night.  He also reported 
hyperalertness and that he did everything he could to avoid 
being startled.  He checked his back frequently, even in 
settings like a closed office.  The veteran reported using 
maladaptive behavior patterns to control his anxiety.  He was 
also found to show a significant amount of dissociation and 
anxiety.  The veteran endorsed items that reflected that 
tension reduction behaviors were a problem.  

The November 2003 VA examiner noted that the veteran reported 
that nearly every night the police helicopters were flying 
over his house and that brought back bad memories.  He 
reported physiological and psychological distress related to 
these memories.  Intrusive recollections were said to occur 
several times per week.  These typically happened during the 
night.  The veteran reported that he had problems sleeping, 
and he was up about every two hours.  He stated that, since 
he could not sleep at night, that made him tired during the 
day.  He stated that some nights he woke up from having a 
nightmare and no one was there, but he felt like someone had 
just called his name, and this was distressing.  Objectively, 
the examiner found that the veteran was exhibiting problems 
avoiding the reminders, but only to a mild extent.  The 
veteran stated that he did not like looking at the news 
regarding Iraq.  This makes him feel bad and sad.  However, 
he stated that he was able to continue watching the news and 
looked forward to it, but he did turn the channel at these 
times.  He reported hypervigilance and an exaggerated startle 
response in a mild form as "it don't happen that much."  He 
stated that a loud noise or thunder may startle him.  

Overall, the Board is persuaded that the symptoms of anxiety, 
sleep disturbance and exaggerated startle response reported 
by the veteran, while certainly significant, and certainly 
disabling, at least to a mild degree, as found by the 
November 2003 examiner, do not approximate the degree of 
impairment contemplated by the criterion of "panic."  As 
stated, there is no reference to panic in the medical 
evidence and the symptoms described do not appear to be of 
the severity or of the near-continuous nature contemplated 
for a 70 percent rating.  

With respect to depression, the evidence shows that while 
depression is at times a significant problem for the veteran, 
at other times it does not appear to be a factor at all.  The 
veteran's depression seems also to be significantly 
influenced by his physical disabilities, which are not under 
consideration here.  Moreover, and most significantly, the 
evidence does not show that the veteran's depression affects 
his ability to function independently, appropriately and 
effectively.  

In an April 2003 mental health clinic note the veteran denied 
any symptoms of depression.  His mood was euthymic, although 
worried at times because of transplant operation.  Also, in a 
May 2003 social work note, the veteran denied having any 
symptoms of depression.

By contrast, in an April 2003 psychiatric clinic note, the 
veteran's TSI was found to indicate a high level of distress.  
He appeared to have endorsed items reflecting having had a 
traumatic experience, and he also showed disturbance in his 
sense of self and his mood, suggesting trauma that was both 
distressing at present and had been incorporated into 
personality functioning for a long time.  The Board notes 
that the finding of disturbance in mood is a primary factor 
in its determination that the veteran met the criteria for a 
50 percent evaluation.  However, even considering this 
finding, the April 2003 psychiatric clinic note does not 
suggest that such symptoms have affected his ability to 
function independently, appropriately and effectively.  

The veteran reported to the April 2003 psychiatric examiner 
that he became very upset at any type of reminders of his 
Vietnam days; he also saw his life as severely disrupted by a 
variety of physical problems.  These problems had left him 
unhappy, hopeless, and drained of any energy.  He reported 
being unable to perform important social roles, such as 
working, because of his health.  This is consistent with the 
fact that he was facing an organ transplant.  This appears to 
nominally touch on his ability to function independently, 
appropriately and effectively, but the veteran clearly 
indicates that such impairment is attributable primarily to 
his physical disabilities.  The veteran also stated that he 
felt very low about his life, especially because he was 
unable to work and was plagued with his various illnesses.  
Indeed, the examiner found that the veteran did not 
demonstrate thoughts and feelings that he would notice as 
depression, but that his depression was mostly demonstrated 
physiologically, such as with a disturbed sleep pattern, low 
energy, loss of sexual interest, and loss of weight.  Again, 
this description, while showing definite impairment, does not 
appear to indicate a significant impact on the veteran's 
ability to function independently, appropriately and 
effectively.  

Moreover, the veteran's interest in and motivation for 
treatment were found to be typical of people who were being 
seen in treatment settings.  He acknowledged that he has 
problems that he needs help with.  He stated that he hoped 
that therapy would provide an avenue to make personal change.  
The examiner found that the veteran would have a reasonably 
good prognosis in treatment.  In a November 2003 VA 
examination report, the veteran reported that he did not have 
a sense of a foreshortened future and said, "I don't think it 
really affects me."  By contrast, he stated that he felt that 
his kidney failure did affect him with regard to his future.  
The Board believes that the veteran's motivation and positive 
attitude, as described by both examiners, represent a 
significant mitigating factor with respect to his depression, 
and that overall, the degree of depression that has been 
medically attributed to his PTSD, as opposed to physical 
impairment, does not approximate that contemplated for a 70 
percent rating.

The evidence is not consistent with impaired impulse control 
(such as unprovoked irritability with periods of violence).  
In an April 2003 PTSD clinic note, the veteran admitted to 
problems with his anger, such as irritability and angry 
outbursts, but had been able to walk away from situations 
because he did not trust his reaction.  He denied current 
suicidal and homicidal ideations.  On the April 2003 
psychiatric clinic note, the examiner noted that the veteran 
did not appear to have problems handling his anger.  Indeed, 
on TSI testing, the only clinical scale on which he was 
clearly near the mean for the general population was on anger 
and irritability, suggesting that he did not have problems 
coping in that area.  The veteran reported that he did not 
erupt in anger, because he was afraid of what he might do.  
The veteran denied having suicidal or homicidal ideation.  In 
the November 2003 VA examination report, the veteran was 
found not to be a danger to himself or others.  The veteran 
stated that he was not an angry person, but sometimes the 
trauma made him angry.  He reports that it was "good," and he 
was working on dealing with his anger.  In fact, the medical 
record by T.C.N., PhD, dated November 26, 2003, states that 
he was learning coping skills, which had helped him to "let 
the irritations go."  That record also states "cognitive 
coping strategies is helping me to stop and think about I 
open my mouth so that I won't get into a senseless argument."  

Although the record clearly shows that the veteran 
experiences anger as a component of his PTSD, there is no 
basis to conclude that he suffers impaired impulse control, 
or that he has experienced periods of violence as a result of 
this anger.  The record consistently shows that the veteran 
is in control of his actions with respect to anger, and that 
he has not resorted to violence.

The evidence does not show a difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  Although a May 2003 social work note does show 
that the veteran had been unemployed since 1995, this was 
attributed principally to his physical disabilities.  With 
respect to occupational skills, an April 2003 PTSD clinic 
note shows that the veteran had some difficulties with 
concentration.  However, the November 2003 VA examiner found 
that these difficulties were mild, and not to the extent 
where he needed to write things down.  An April 2003 mental 
health clinic note shows a finding that insight and judgment 
were good.  An April 2003 mental health clinic note shows 
that the veteran was cognitively quite intact, and there was 
no evidence of any impairment.  Most significantly, the 
November 2003 VA examiner noted that current symptomatology 
of PTSD may hamper the veteran's ability to maintain gainful 
employment, but only to a mild extent.  He found that the 
veteran's ability to maintain attention and concentration 
would be adequate for task completion.  His social skills 
were good, and he would not have problems relating 
appropriately to coworkers and supervisors.  

The evidence is not consistent with an inability to establish 
and maintain effective relationships.  In this respect, the 
Board finds that the word "inability" is significant.  
While the veteran is clearly socially impaired due to to his 
PTSD, he in fact has established and maintained relationships 
both within and without his immediate family.  In an April 
2003 PTSD clinic note, the veteran was noted to live an 
isolated lifestyle with what appears to be a great deal of 
shame, guilt and repressed anger.  He reported limited 
intimate interpersonal relationships, feeling distant from 
others, and feeling emotionally numb.  However, the veteran 
reported a good relationship with his three children and had 
remained in contact with them.  In an April 2003 mental 
health clinic note, the veteran also reported that he has 
three brothers, with whom he was quite close.  

In an April 2003 psychiatric clinic note, the veteran 
reported that he was married while in the service, but it 
broke up after only a few years and he had not had a serous 
relationship since.  He felt detached, stating, "I don't let 
nobody get close to me."  The veteran was found to feel quite 
negative about himself, to be self-critical and to focus upon 
past failures and lost opportunities.  In spite of this low 
mood, however, the examiner found that he came across as a 
leader, and that others would look to him for decision-
making.  He related to others as a comfortable or confident 
man.  However, he preferred to interact with other people 
only in situations over which he has control.  He did not 
perceive himself as having much social support, and he had 
very few close relationships.  Again, the Board notes that 
"few close relationships" is not of the same degree of 
impairment as an "inability" to establish and maintain 
effective relationships.

In a May 2003 social work note, the veteran stated that he 
had three living brothers that lived in the Omaha area; he 
had close contact with all of them.  He also reported regular 
and close contact with all of his children.  He rated his 
quality of relationships with his children on a scale of 1-10 
as a 10, 9, and 7.  The quality of relationships with 
extended family was rated at 9.

In a September 2003 PTSD clinic noted, the veteran reported 
that his daughter is very supportive.  She lives out-of-state 
and they often communicate by telephone.  The veteran stated 
that he also has friends here in Omaha, but that he does not 
see them much.  He lives alone and generally spends his time 
reading and watching TV.

In the November 2003 VA examination report, the veteran 
stated that he was not having any decreased interest as 
related to PTSD.  He continued to shoot pool and darts.  He 
stated that he was no longer detached from others and felt 
that he could connect with people.  He reported having 
probably 10 to 15 friends and sees 5 to 6 different friends 
every day.  He stated that many people would come over to his 
house just to stop by to talk.  He went down to the tavern, 
or the pool hall, over the weekend to see some people and 
socialize.  He stated, however, that he did not like to 
associate with his old friends because they drank.  Overall, 
the examiner found that the veteran's social functioning was 
good, as he is socializing with others in the community.

Based on the medical evidence and the veteran's statements, 
there is little support for a conclusion that the veteran is 
unable to establish and maintain effective relationships.  
Rather, the veteran appears to have several quite solid and 
stable relationships within his family and outside his 
family.  Such findings do not support a 70 percent rating.  

Overall, the Board finds that the evidence presented does not 
show a level of symptomatology attributable to PTSD that is 
reflective of the 70 percent level.  As stated, the strongest 
evidence in favor of the veteran's claim relates to his 
disturbances of mood.  However, the Board notes that these 
findings are completely consistent with criteria for a 50 
percent level, and do not approximate depression affecting 
the veteran's ability to function independently, 
appropriately and effectively, which is required for the 70 
percent level.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board finds 
no symptomatology or other aspect of the veteran's service-
connected PTSD that would enable it to conclude that the type 
and degree of symptomatology contemplated for a 70 percent 
rating have been approximated, and the veteran and his 
representative have pointed to no such pathology.  

Moreover, the GAF scores assigned have been fairly 
consistent, ranging for the most part from 50 to 60.  In an 
April 2003 mental health note, the veteran's GAF score was 
found to be within the range of 55 to 60.  The veteran was 
found to be psychiatrically stable.  He had some features of 
PTSD, but it was found not to interfere with his life.  In 
the November 2003 VA examination report, a GAF score of 55 
was assigned, which was indicative of moderate 
symptomatology.  In an April 2003 psychiatric evaluation, the 
veteran was assigned a GAF score of 60.  In PTSD clinic notes 
in July 2003, August 2003 and September 2003, October 2003, 
November 2003, December 2003, January 2004 and February 2004, 
the veteran was assigned GAF scores ranging from 50 to 55.  

The Board notes that a GAF score of 48 was assigned in an 
April 2003 Substance Abuse Treatment Center (SATC) 
evaluation.  As noted previously, a GAF score of 50 has also 
been assigned.  These scores are at the upper limits of the 
range of serious symptomatology.  However, the April 2003 
SATC evaluation cited the Axis I diagnosis of alcohol 
dependence, and possible PTSD.  The veteran was noted to be 
somewhat emotionally shut down and in significant denial in 
terms of the consequences of his drinking.  He appeared to 
have few human relationships or activities at the present 
time.  Evaluation for PTSD was suggested.  First, the Board 
finds that the examiner's observations with respect to the 
veteran having few human relationships appear to be in 
conflict with the overall body of evidence showing that the 
veteran has several relationships in his family and with a 
few friends that are strong, and that he continues to engage 
in activities that he enjoys.  The Board also notes that the 
SATC examiner's discussion of the veteran's alcohol abuse and 
his denial of the consequences of his drinking leave it far 
from clear as to the examiner's attribution of the veteran's 
symptoms.  As noted above, the veteran's substance abuse is 
not service connected.  Based on these shortcomings in the 
examiner's explanation of his findings, the examiner's 
uncertainty as to a diagnosis of PTSD, and the apparent focus 
of the evaluation on substance abuse, the Board accords them 
less weight than the overall body of objective evidence 
showing a moderate degree of impairment due to PTSD.

In the Board's view, the overwhelming objective evidence and 
the majority of the veteran's GAF scores reflect moderate 
social and industrial impairment.  See 38 C.F.R. § 4.130 
(2004); [see also Carpenter at 243 (veteran was rated at 50 
percent for PTSD, and his GAF score was 55 to 60, 
corresponding to moderate difficulty in social and 
occupational functioning, under DSM IV)].  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected PTSD 
symptomatology.  Although the veteran is competent to report 
his symptoms, like all evidence his self reports must be 
evaluated in the light of the entire record.  The Board finds 
that the objective evidence of record demonstrates an 
overwhelmingly moderate level of symptomatology attributable 
to PTSD; and, based on the consistency of the objective 
evidence, the Board finds it to be the most probative.  

The Board has also considered whether a higher 100 percent 
rating is appropriate; however, for many of the reasons 
already discussed, the evidence does not support a conclusion 
that the veteran has symptoms of total occupational and 
social impairment which would warrant the assignment of a 100 
percent disability rating.  With reference to the criteria 
listed above, the evidence does not show such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

In determining that a 100 percent disability rating is not 
warranted, the Board relies on the veteran's own statements 
and on the medical evidence of record.  As to the former, the 
veteran himself does not appear to endorse symptoms of the 
overall severity required for a 100 percent rating.  

In denying a 100 percent rating, the Board also places great 
weight on the evaluations of the trained psychiatrists who 
have interviewed the veteran.  The GAF scores assigned have 
ranged generally from 50 to 60, with a single score of 48, 
which are generally consistent with moderate impairment.  
These GAF scores appear to be based on the veteran's reported 
symptomatology.  In essence, the objective evidence does not 
disclose the impairment of thought processes required for the 
assignment of a 100 percent rating, and the veteran himself 
does not appear to contend that his thought processes are 
impaired to that extreme.

The Board acknowledges that the November 2003 VA examiner 
described the veteran's amnesia of the war regarding places 
as "severe."  However, use of terminology such as "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2004).  Indeed, the 
rating criteria provide no indication that such 
symptomatology corresponds to a 70 percent rating or to any 
particular rating.  The Board notes that the examiner 
assigned a GAF score of 55, which is consistent with moderate 
impairment.  In light of this more specific finding, the 
examiner's description of a particular symptom as "severe," 
offered as it was without reference to the framework of the 
rating criteria, is not persuasive evidence with respect to a 
70 percent or 100 percent rating.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994) [the Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulations is error as a matter of law].

In addition, an April 2003 PTSD clinic note shows a 
description of Axis IV psychosocial stressors as "moderate 
to severe."  However, a description of psychosocial 
stressors is not intended to be an overall evaluation of the 
veteran's psychological impairment.  The DSM-IV describes 
Axis IV as a way of reporting psychosocial and environmental 
problems that may affect the diagnosis, treatment and 
prognosis of mental disorders.  The Board finds that the GAF 
scores and other clinical findings offer a more probative 
gauge of the veteran's current functioning than the Axis IV 
findings.  

For the reasons stated, the Board concludes that the evidence 
supports an increased 50 percent rating for PTSD, but that a 
preponderance of the evidence is against a rating higher then 
50 percent.  To that extent, the veteran's claim of 
entitlement to an increased rating for PTSD will accordingly 
be granted.

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has changed appreciably during the period on appeal, 
from May 2003 to present.  As discussed above, the evidence, 
including the assigned GAF scores, appears to be fairly 
consistent during the entire period.  Moreover, the evidence 
does not allow for the assignment of a 70 percent or higher 
disability rating at any time during the period of time here 
under consideration.  Based on the record, the Board finds 
that a 50 percent disability rating is properly assigned for 
the entire period.   


4.  Entitlement to a separate compensable disability rating 
for an erectile dysfunction, currently evaluated as 
noncompensably disabling.

The veteran is seeking a separate compensable rating for his 
erectile dysfunction.  It is currently evaluated as a 
component of his service connected diabetes mellitus.  



Analysis

Schedular ratings

The rating criteria for diabetes provide that compensable 
complications of diabetes shall be separately rated.  See 
also 38 C.F.R. § 4.25 (2004); Esteban v. Brown, 6 Vet. App. 
259 (1994), [separate disability ratings are possible in 
cases in which the veteran has separate and distinct 
manifestations arising from the same disability, 
notwithstanding VA's anti-pyramiding regulation, 38 C.F.R. § 
4.14].  

The June 2003 VA examination report provides an opinion 
attributing impotence to the veteran's diabetes.  The 
examiner noted that the veteran had a penile implant.  The 
veteran reported at his hearing that he was not satisfied 
with the performance of the implant.  As an erectile 
dysfunction has been medically attributed to the veteran's 
diabetes mellitus, a separate rating will be awarded under 
the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 and 
Esteban, supra.

The Board finds that the most appropriate diagnostic code 
under which to evaluate the veteran's erectile dysfunction is 
Diagnostic Code 7522 [penis, deformity, with loss of erectile 
power].  This is the only diagnostic code that specifically 
addresses erectile function.  The Board can identify no more 
appropriate diagnostic code and the veteran has not 
identified one.  See Butts, 5 Vet. App. at 538.  

The Board notes that "deformity" is not defined in the 
regulations.  Although there is no specific medical finding 
of a deformity, the veteran has a prosthetic device implanted 
in his penis.  This arguably constitutes a deformity.  
Moreover, the regulations provide that it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases.  See 38 C.F.R. § 4.21 
(2004) [application of rating schedule].  Based on the 
findings of loss of erectile power with an implanted 
prosthetic device, the Board finds that the criteria for a 
compensable rating under Diagnostic Code 7522 are met.  

Under Diagnostic Code 7522, a 20 percent rating is the only 
rating available.  Since there are manifestations of erectile 
dysfunction, 38 C.F.R. § 4.31 is inapplicable.  Accordingly, 
a 20 percent rating is warranted.  

Diagnostic Code 7522 instructs that special monthly 
compensation should also be considered under the provisions 
of 38 C.F.R. § 3.350.  Such has already been awarded by the 
RO.  Therefore, the Board finds that the evidence of record 
warrants a 20 percent rating for the veteran's erectile 
dysfunction, but that a higher rating is not warranted, or 
indeed available.

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's erectile 
dysfunction has not changed appreciably during the appeal 
period, from May 2003 to present.  The maximum rating 
available is 20 percent, and based on the record, the Board 
finds that a 20 percent disability rating is properly 
assigned for the entire period.  

Extraschedular ratings

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, or presented evidence 
to support the premise, that his service-connected PTSD, or 
erectile dysfunction has resulted in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for any of his service-connected 
disabilities is in order, he may raise this with the RO.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for hypertension 
on a direct basis is not reopened.

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus is denied.

Service connection for residuals of a left adrenalectomy, 
claimed as a stomach disorder, is denied.

Entitlement to an increased evaluation of 50 percent for PTSD 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.

A separate 20 percent rating is awarded for erectile 
dysfunction as a complication of  service-connected diabetes 
mellitus, subject to controlling regulations applicable to 
the payment of monetary benefits.  


REMAND

5.  Entitlement to an increased disability rating for 
diabetes, currently evaluated as 20 percent disabling.

The veteran has requested a separate compensable disability 
rating for peripheral neuropathy of the feet, which has been 
medically attributed to his diabetes mellitus by the VA 
examiner in June 2003.  

The rating schedule specifically provides that compensable 
complications of diabetes are to be separately rated.  See 
also 38 C.F.R. § 4.25 (2004); Esteban, 6 Vet. App. 259 
[separate disability ratings are possible in cases in which 
the veteran has separate and distinct manifestations arising 
from the same disability, notwithstanding VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14].  The Board must 
therefore determine whether the veteran's diagnosed 
peripheral neuropathy is indeed compensable.  

In this case, although the June 2003 VA examiner diagnosed 
peripheral neuropathy of the feet, attributed it to the 
veteran's diabetes mellitus, and identified specific symptoms 
such as numbness and tingling of the forefoot, he did not 
indicate the specific nerve group affected by the peripheral 
neuropathy.  This is significant because not all nerve groups 
pertaining to the feet require the same level of disability 
for a compensable rating.  The evidence is therefore 
insufficient to evaluate the veteran's claim.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

While the Board has adjudicated the issue of entitlement to a 
separate compensable rating for an erectile dysfunction, the 
issue of entitlement to an increased rating for diabetes is 
inextricably intertwined with the question of whether a 
separate compensable rating is warranted for peripheral 
neuropathy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other should not be subject to piecemeal decision-
making or appellate litigation].

Accordingly, for the reasons discussed, this issue is 
REMANDED to VBA for the following actions:

1.  VBA should arrange for an examination 
of the veteran to determine the current 
severity of his diabetic peripheral 
neuropathy.  The examiner should be asked 
to review the claim file in conjunction 
with the examination.  In addition to a 
description of the subjective complaints 
and objective findings with respect to 
the veteran's peripheral neuropathy, the 
examiner should be asked to identify the 
specific nerve group(s) involved.  To the 
extent possible, these should correspond 
to the nerve groups listed in the rating 
schedule.  

2.  VBA should accomplish any additional 
development it deems to be necessary and 
readjudicate the claim.  If the claim 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case addressing the issue.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


